Citation Nr: 0622953	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-20 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.  The veteran 
testified before the Board in May 2006.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during 
service.

2.  The veteran's current bilateral hearing loss disability 
and bilateral tinnitus have been related in part to his in-
service acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).

2.  Bilateral tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in August 2003; and a rating 
decision in August 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant prior to the last 
adjudication in a March 2004 statement of the case.  

Also, all relevant, identified, and available evidence has 
been obtained, including a VA audiologist's opinion, and VA 
has notified the appellant of any evidence that could not be 
obtained.  The veteran has not referred to additional, 
unobtained, relevant, and available evidence that is 
necessary for disposition of this claim.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
show chronic disease in service, there must be a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss, manifest 
themselves to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

For VA purposes, impaired hearing is deemed to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

At entry into active service, the veteran only underwent 
whispered and spoken voice testing, both of which were 15/15 
bilaterally.  

During his active service, he served in part in the Republic 
of Vietnam as the platoon leader of a security platoon at a 
compound in Da Nang.  The veteran testified that he was 
exposed to small arms fire as well as mortar attacks, 
including a rocket attack that knocked him out of bed while 
he was sleeping.  He stated that hearing protection consisted 
of cotton balls with Vaseline.

On audiological examination in October 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
0
10
LEFT
0
0
10
30
30

These test results do not satisfy the definition of hearing 
loss disability under 38 C.F.R. § 3.385, but they do 
approximate the requirements of 38 C.F.R. § 3.385 for the 
left ear.  

On audiological examination in October 1970, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
10
5
10
30
35

These test results do not satisfy the definition of hearing 
loss disability under 38 C.F.R. § 3.385, but they again 
approximate the requirements of 38 C.F.R. § 3.385 for the 
left ear.  

On VA audiological examination in September 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
65
75
LEFT
20
20
75
75
80

These recent measurements satisfy the definition of hearing 
loss disability under 38 C.F.R. § 3.385.  Also, speech 
recognition ability was 96 percent on the right and 100 
percent on the left.  Of particular importance, the examining 
audiologist also noted that the veteran's self-reported 
history of military noise exposure to mortar rocket blasts 
and occupational noise exposure to firearms.  The audiologist 
also noted the veteran's self-reported history of constant 
bilateral tinnitus.  The examiner opined that based on the 
current findings and the veteran's reported history, "it is 
more likely as not that a component of the veteran[']s 
hearing loss and or tinnitus is the result of acoustic trauma 
suffered while on active duty unless hearing evaluations 
performed at the time of and/or some date after his military 
discharge are available to document that the veteran[']s 
hearing was within normal limits or significantly better at 
that time."

As noted above, the veteran's 1969 and 1970 in-service 
audiological evaluations did not fully meet the criteria of 
38 C.F.R. § 3.385 for establishing hearing loss disability at 
that particular time, but as for the left ear, they showed 
pure tone thresholds that were greater than 26 decibels in 
two relevant measurements (3000 and 4000 Hertz).  Bearing in 
mind the cautionary language in the September 2004 VA 
audiologist's opinion, the Board concludes that the veteran's 
current hearing loss disability in both ears, as well as his 
tinnitus, is at least partly due to his in-service military 
noise exposure.

In sum, the Board concludes that the weight of the evidence 
demonstrates that the veteran's current bilateral hearing 
loss disability and tinnitus are at least partly due to his 
in-service noise exposure and were thus incurred in active 
service.  The Board has considered the "benefit-of-the-
doubt" rule in granting this award.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


